Citation Nr: 0734147	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-28 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disorder, 
claimed as degenerative joint disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The file indicates that veteran served on active duty from 
January 1995 to March 1995 and from February 2003 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In accordance with the veteran's request for a Board hearing, 
a travel Board hearing was scheduled for September 2006.  The 
veteran failed to appear for that hearing, without providing 
a reason, canceling the hearing, or requesting rescheduling.

This case was previously before the Board in March 2007 at 
which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken to the extent possible and the case has 
returned to the Board and is ready for adjudication on the 
merits.  


FINDINGS OF FACT

1.  The veteran's service medical records for his periods of 
active duty extending from January to March 1995 and from 
February to September 2003 are not available, and VA has made 
a formal finding of unavailability.  

2.  In the absence of service medical records, as well as any 
other supporting evidence, the record does not contain clear 
and unmistakable evidence that a symptomatic right knee 
disability existed prior to service.

3.  The evidence reflects that degenerative joint disease 
(DJD) of the right knee was initially diagnosed in September 
2004, during the first post service year following the 
veteran's second period of service.  



CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the veteran, 
service connection for DJD of the right knee is warranted.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

Initially, the Board observes that except for reserve records 
dated in 1993 and 1994, the veteran's service medical records 
are entirely unavailable in this case.  Even prior to the 
enactment of the Veterans Claims Assistance Act of 2000, the 
United States Court of Appeals for Veterans Claims (Court) 
had held that in cases where the veteran's service medical 
records were unavailable, through no fault of the veteran, 
there was a "heightened duty" to assist the veteran in the 
development of the case.  See generally McCormick v. Gober, 
14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board notes that the RO has 
requested the veteran's service medical records on several 
occasions to no avail.  As it appears that repeated and 
exhaustive attempts to obtain additional service medical 
records has been undertaken without success, the Board 
believes that VA has no further duty to assist in this 
regard.

In the decision below, the Board affording resolution of all 
doubt in favor of the veteran, has granted the veteran's 
service connection claim for right knee DJD.  Accordingly, 
regardless of whether the notice and assistance requirements 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

Moreover, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the rating 
and effective date of an award.  Such notice was provided for 
the veteran in March 2006.  For the reasons described below, 
service connection for the claimed disability is being 
granted and a rating and an effective date will ultimately be 
assigned.  As such, there is no prejudice to the veteran with 
respect to any notice deficiencies related to the rating or 
effective date.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

II.  Factual Background

The veteran filed his original service connection claim for 
disorders of both knees in March 2004.  

Records from the veteran's period of reserve duty in 1993 and 
1994 are on file.  The records include private medical 
evidence which shows that the veteran was involved in a 
vehicle accident in April 1991 while riding his motorcycle, 
resulting in a fractured right patella.  Right knee surgery 
was performed in April and July 1991.  The veteran's reserve 
enlistment examination of October 1993 shows that clinical 
evaluation of the lower extremities was normal.  A history of 
a right knee fracture in 1991 was noted.  Accordingly, a 
thorough evaluation of the right knee only was undertaken in 
October 1993.  The veteran reported that since the right knee 
fracture and repair, he had participated in sports and done 
heavy construction work.  Physical examination of the right 
knee revealed no crepitation, effusion or ligamentous 
instability.  Range of motion and muscle power was normal.  
Neurological examination was normal as was examination of all 
other peripheral joints.  X-ray films revealed that intra-
articular space was normal and a minimal area of ossification 
was shown.  An impression of good recovery from fracture of 
the right patella without functional impairment was made.  

A VA general medical examination was conducted in September 
2004.  At that time, the examiner noted that the claims file 
was available for review, but contained no service medical 
records.  It was reported that the veteran had National Guard 
records available for review, although it was not clear 
whether these were complete.  The examiner noted that the 
veteran did have a pre-existing knee condition in 1991, 
involving a patellar fracture of the right knee.  He entered 
the military thereafter in 1993.  It was noted that he 
entered the reserves and had 2 periods of active duty.  
Physical examination revealed full range of motion of both 
knees without evidence of laxity or tenderness, but with 
evidence of crepitus and slight varus deformity.  X-ray films 
of the right knee revealed moderate DJD of the right 
patellofemoral joint.  The examiner opined that right knee 
DJD was more likely than not related to the pre-existing knee 
condition not likely exacerbated by military service.

A VA record dated in April 2005 contains a diagnosis of right 
knee DJD, no change.


Legal Analysis

The veteran has reported that in the year 2002 (it appears 
that 2003 was meant) during his tour in Iraq, he sought 
medical attention for knee pain which started to occur while 
he was over there.  The veteran maintains that wearing heavy 
gear 10 to 12 hours a day and walking on patrol caused right 
knee problems.

In a case where the veteran's service medical records are 
unavailable and presumed destroyed, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point 
out; however, the O'Hare precedent does not raise a 
presumption that the missing medical records would, if they 
still existed, necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records are unavailable.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran. Russo v. 
Brown, 9 Vet. App. 46 (1996).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Adjudication of this case and resolution of this claim is 
made extremely difficult due to the absence of any service 
medical records pertaining to either of the veteran's periods 
of active service.  Accordingly, the Board will provide the 
fairest assessment of this case using the limited evidence of 
record.

The initial question is whether a right knee disorder was 
noted at the time of examination for entrance into service.  
VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder. In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on 
the veteran to establish aggravation.  See Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004).

The Court has recently held that the presumption of soundness 
may only be rebutted where there is clear and unmistakable 
evidence that the condition both preexisted service and was 
not aggravated by service.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003).  Determination of the existence of a pre-
existing condition may be supported by contemporaneous 
evidence, or recorded history in the record, which provides a 
sufficient factual predicate to support a medical opinion, 
see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later 
medical opinion based upon statements made by the veteran 
about the pre- service history of his/her condition.  Harris 
v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
presumption of soundness applies.  In this case, essentially 
the only evidence the Board has to work with is an October 
1993 enlistment evaluation for reserve purposes.  
Significantly, that examination report revealed a history of 
a fracture of the right patella occurring in 1991.  However, 
the report indicated that as of October 1993, the right knee 
as shown upon comprehensive evaluation had completely healed 
with no physical or functional impairment or X-ray evidence 
of arthritis.  Essentially, no pre-existing right knee 
disability was noted on the October 1993 examination report.  
Accordingly, while a right knee injury was clearly documented 
to have occurred in 1991, the Board finds that there is 
insufficient evidence establishing that a right knee 
disability clearly and unmistakably existed prior to service 
enlistment for reserve purposes in October 1993.  Moreover, 
in the absence of enlistment examinations dated in 1995 and 
2003, it is an impossibility to clearly and unmistakably 
establish that a right knee disability existed prior to 
either of the veteran's periods of active service.  However, 
it is clear that no disability of the right knee precluded 
him from having reserve and active service for a decade 
extending from 1993 to 2003.

The Board does not find the September 2004 opinion of the VA 
examiner probative in this case.  Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In this case, although the VA examiner opined that a 
right knee disorder existed prior to service and was not 
aggravated therein, the examiner specifically explained that 
no service medical records were available for review and 
failed to explain the reasons and evidence which supported 
the opinion.  Moreover, the examiner failed to discuss 
evidence which reflected that there was no actual right knee 
disability or impairment shown in October 1993, 2 years after 
the right knee fracture.  As such, the Board finds that the 
opinion is of minimal probative values in this case.

Therefore, the presumption may not be rebutted, and the 
Board's analysis must turn to the issue of whether a 
currently claimed right knee disorder was incurred during the 
veteran's active service.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence); VAOPGCPREC 
3-03.

According to the veteran's own statements and his VA 
application for compensation, his right knee did not become 
problematic until between February and September 2003, during 
which time he was serving on active duty in Iraq.  The file 
does not contain any clinical evidence to the effect, nor 
does the veteran allege that he experienced right knee 
problems prior to that time.  In light of the lack of medical 
evidence of an in-service injury, the veteran is still 
competent to provide lay statements concerning the factual 
matters of which he had first hand knowledge, such as when 
symptoms began, although he is not competent to provide a 
diagnosis or an opinion as to the etiology of a current 
disability.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).

Upon VA examination conducted in September 2004, DJD of the 
right knee was diagnosed just days after the veteran's first 
post-service year was completed.  There is no clinical 
evidence in the record that DJD was diagnosed prior to that 
time.  As such, affording resolution of all doubt in the 
veteran's favor, presumptive service connection under the 
provisions of 38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. 
§§ 3.307, 3.309 for DJD of the right knee is warranted in 
this case. 


ORDER

Service connection for DJD of the right knee is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


